Case 3:19-cv-04238-MMC Document 1-1 Filed 07/23/19 Page 1 of 4




                EXHIBIT A
                    Case 3:19-cv-04238-MMC Document 1-1 Filed 07/23/19 Page 2 of 4

Contact
                                     Olivier Lemarié
www.linkedin.com/in/olivier-lemari   CTO at Vade Secure
%C3%A9-06340 (LinkedIn)              San Francisco Bay Area

Top Skills                           Summary
Cloud Computing
                                     - 20+ years experience in creating technology and building
IP
                                     innovative products
Pre-sales
                                     - Strong technology leader with track record of pushing innovation
Languages                            and success
                                     - Expertise in architecting and building high-performance software at
English (Full Professional)
                                     scale
French (Native or Bilingual)
                                     - Security, messaging, big data, network and cloud computing
                                     products
                                     - Entrepreneurial and early/mid-stage start-ups
                                     - Passionate about technology and problem solving
                                     - Highly-motivated, creative, analytical thinker



                                     Experience
                                     Vade Secure
                                     CTO
                                     February 2017 - Present
                                     San Francisco Bay Area


                                     CLOUDMARK
                                     Vice President, Gateway Technology
                                     March 2010 - December 2016 (6 years 10 months)
                                     Led the development of new products for service providers and for the
                                     protection of carriers against email, mobile and dns based security threats.
                                     Responsible for company security platform-based products. Designed and
                                     developed new solutions to detect spear phishing attacks in real time (geo-
                                     distributed threat intelligence graph). Management of engineering teams in
                                     San Francisco and Paris. Managing Director of Cloudmark Labs entity in
                                     France.


                                     BIZANGA
                                     CTO and Founder
                                     January 2004 - March 2010 (6 years 3 months)
                                     San Mateo, CA
                                                                        Page 1 of 3
Case 3:19-cv-04238-MMC Document 1-1 Filed 07/23/19 Page 3 of 4

                 Developed a highly scalable SMTP messaging router designed for carriers
                 with policy engine, central reputation framework and anti-spam / anti-virus /
                 anti-phishing applications integration. Drove company technical direction and
                 research activities. Led some key customer deployment activities. Acquired by
                 Cloudmark Inc. in 2010.




                 OVERNETWORKS
                 CEO and Founder
                 October 2001 - January 2004 (2 years 4 months)
                 Founded Overnetworks to develop a layer 3 intelligent routing / traffic
                 management technology to optimize performance and cost of internet
                 infrastructure for Fortune 500, service providers and content providers.


                 UUNET
                 2 years 11 months

                 Chief Technologist EMEA
                 September 1999 - October 2000 (1 year 2 months)
                 Built and led a team of technical experts based in different countries and in
                 charge of leveraging innovation, establishing EMEA’s technical vision and
                 designing new products.



                 Deputy Technical Director
                 December 1997 - August 1999 (1 year 9 months)
                 Organized and managed the technical department: R&D, Engineering, Internal
                 systems and Database services. Led the development of new services.




                 INTERNET-WAY
                 Director Research & Development and Co-Founder
                 December 1994 - November 1997 (3 years)
                 Paris Area, France

                 Built an engineering team in charge of network and services for what became
                 a major business internet service provider in France. Owned product definition
                 and development. Designed and managed services and platforms for other
                 French ISPs. Acquired by UUNet Technologies in 1997.




                 Education
                                                    Page 2 of 3
Case 3:19-cv-04238-MMC Document 1-1 Filed 07/23/19 Page 4 of 4

                 EPITA: Ecole d'Ingénieurs en Informatique
                 Master’s Degree, Computer Science · (1991 - 1994)


                 Dupuy de Lome, Lorient, France
                 Superior & Advanced Mathematics, Mathematics · (1989 - 1991)




                                                 Page 3 of 3
